Citation Nr: 0927857	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  05-30 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension, with 
cardiovascular accident secondary to hypertension.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 1978 to September 
1978 and from September 1979 to September 1982. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran contends that his hypertension is causally 
related to his time in service.  In this regard, the Veteran 
has reported that he had high blood pressure during service 
and has had high blood pressure since.  

In May 2004, the Veteran received hospital treatment after 
having a presyncopal episode.  The doctor diagnosed the 
Veteran with uncontrolled hypertension and noted that he was 
followed at the Dublin, Georgia, VA outpatient center for 
this condition.  The doctor also noted that the Veteran's VA 
doctor had adjusted his anti-hypertensive agents at his last 
appointment, in January 2004, and was scheduled for a follow-
up visit within 6 months.   

Additionally, during treatment at the Tuskegee, Alabama, VA 
medical center in May 2007, the Veteran indicated that he had 
been undergoing treatment at both the Dublin, Georgia, and 
Albany, New York, VA medical centers.  He reported that he 
was last treated in Albany earlier that month.  
To date, the only VA treatment records associated with the 
claims file are from the Tuskegee, Alabama, VA medical 
center, dated in May 2007.  Efforts to obtain the Veteran's 
treatment records from the Dublin, Georgia, and Albany, New 
York, VA medical centers, as well as any recent VA treatment 
records from the Tuskegee, Alabama, VA medical center, should 
be undertaken before the Board adjudicates this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the 
Veteran's treatment records for 
hypertension from the VA medical centers 
in 1) Tuskegee, Alabama, dated since May 
2007; 2) Dublin, Georgia, dated since 
September 1982; and 3) Albany, New York, 
dated since September 1982.  

2.  Thereafter, readjudicate the Veteran's 
claim on appeal.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

